DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/809,136, filed on 11/10/2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/14/2021 is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 4: “the waste reservoir” lacks antecedent basis.
Regarding claim 5: “the waste reservoir” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (WO 2014199198 A1, prior art of record via IDS and parent) in view of Cormier (US 20190120800 A1, prior art of record via IDS and parent).Regarding claim 1:Wetzel teaches a method performed in a liquid chromatography system, the method comprising
a metering device (e.g. FIG. 2 - 100) providing a loading flow of solvent to transfer a sample into a sample loop ([0098] - the mobile phase being the solvent), wherein the method further comprises the metering device sucking in solvent ([0098]) and sample ([0100]) from different reservoirs, wherein the sample flow precedes the solvent flow(As per [0100]-[0102], the chronological order of the operations of Wetzel are: I. intake, described in [0100]; II. compression, described in [0101]; III. separation/injection, described in [0097]; and then IV. injection and flushing, described in [0098]. Thus, the sample flow precedes the solvent flow)Wetzel fails to teach:
the sample loop is a trap columnCormier teaches:
replacing the sample loop with a trap column ([0031], [0035], [0091])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the trap column of Cormier in the method of Wetzel to yield the additional functionality of trace enrichment (Cormier - [0031]).
Regarding claim 2:Wetzel and Cormier teach all the limitations of claim 1, as mentioned above.As combined in the claim 1 rejection above, Wetzel and Cormier teach:
wherein the liquid chromatography system comprises a separation column (FIG. 2 - 30), and wherein the method further comprises: 
pressurizing (Wetzel - [0101], where the main path is the sample loop which is replaced by the trap column of Cormier) the trap column (Cormier - [0031], [0035], [0091]) to a first pressure while the trap column is isolated from an ambient atmosphere (Wetzel - [0101]; to pressurize, the sample loop / trap column must be isolated from ambient); 
fluidly connecting the separation column to the trap column (Wetzel - [0097]-[0098] and [0102], wherein the sample loop is replaced with the trap column of Cormier); and 
pushing the sample from the trap column to the separation column, wherein the step of pressurizing the trap column to the first pressure is performed before the trap column is fluidly connected to the separation column (Wetzel - [0097]-[0098] and [0102], wherein the sample loop is replaced with the trap column of Cormier; also, see claim 1 rejection above regarding the order of operation of Wetzel)
Regarding claim 3:Wetzel and Cormier teach all the limitations of claim 2, as mentioned above.As combined in the claim 1 rejection above, Wetzel and Cormier teach:
wherein the metering device pressurizes the trap column to the first pressure (Wetzel - [0101], where the main path is the sample loop which is replaced by the trap column of Cormier)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (WO 2014199198 A1, prior art of record via IDS and parent) in view of Cormier (US 20190120800 A1, prior art of record via IDS and parent) and further in view of Ono et al. (US 9003868 B2).Regarding claim 4:Wetzel and Cormier teach all the limitations of claim 2, as mentioned above.Wetzel also teaches (FIGS. 1-2):
wherein the liquid chromatography system comprises: A) an analytical pump (20 - [0085]); B) the waste reservoir (140); C) a needle (104); D) a seat (108); and wherein the method further comprises: fluidly connecting the sample loop to the analytical pump ([0097]-[0098]); pushing the sample from the sample loop to the separation column with the analytical pump ([0097]-[0098]); and fluidly connecting the sample loop to the waste reservoir and flowing a fluid from the sample loop to the waste reservoir ([0103] step 4; [0107]; FIG. 8 - connection between 5 and 8, where 5 leads to sample loop 106 and 8 leads to waste 140)As combined in the claim 1 rejection above, Cormier teaches:
the sample loops is a trap column ([0031], [0035], [0091])Wetzel fails to teach:
E) a first distributor valve comprising: a) a plurality of ports; and b) a plurality of connecting elements configured to changeably connect to the plurality of ports of the first distributor valve, wherein the plurality of ports of the first distributor valve comprises: i) a first port directly fluidly connected to the seat; ii) a second port and a third port that are both directly fluidly connected to the trap column; iii) a fourth port directly fluidly connected to the separation column; iv) a fifth port directly fluidly connected to the analytical pump; and v) a sixth port directly fluidly connected to a second distributor valve;
F) the second distributor valve comprising: a) a plurality of ports and b) a plurality of connecting elements configured to changeably connect the ports of the second distributor valve, wherein the plurality of ports of the second distribution valve comprises: i) a seventh port directly fluidly connected to the first distributor valve; ii) an eighth port directly fluidly connected to the waste reservoir; iii) a ninth port directly fluidly connected to the first solvent reservoir; and iv) a tenth port directly fluidly connected to the metering device;Ono teaches (FIG. 10):
E) a first distributor valve (44) comprising: a) a plurality of ports; and b) a plurality of connecting elements configured to changeably connect to the plurality of ports of the first distributor valve, wherein the plurality of ports of the first distributor valve comprises: i) a first port (4 of 44 fluidically connects to seat 50) directly fluidly connected to the seat; ii) a second port (10 of 44) and a third port (7 of 44) that are both directly fluidly connected to the trap column (45); iii) a fourth port (6 of 44) directly fluidly connected to the separation column (47); iv) a fifth port (1 of 44) directly fluidly connected to the analytical pump (32); and v) a sixth port (3 of 44) directly fluidly connected to a second distributor valve (46);
F) the second distributor valve (46) comprising: a) a plurality of ports and b) a plurality of connecting elements configured to changeably connect the ports of the second distributor valve, wherein the plurality of ports of the second distribution valve comprises: i) a seventh port (3 of 46) directly fluidly connected to the first distributor valve (44); ii) an eighth port (4 of 46 - see arrow from port 4 pointing to the right and compare with FIGS. 2-4 and 9, i.e. “drain”) directly fluidly connected to the waste reservoir; iii) a ninth port (6 of 46) directly fluidly connected to the first solvent reservoir (38 / 39); and iv) a tenth port (1 or 2 of 46 which connects to 49 or 50) directly fluidly connected to the metering device (Col. 6, Lines 28-32);
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distributor valves of Ono instead of the distributor valve of Wetzel as they are art-recognized equivalents for the purposes of selectively routing fluids for column chromatography. Additionally/alternatively, one would be motivated to use the distributor valves of Ono to reduce dead volume and carry-over (Ono - Col. 3, Lines 16-20 and 35-41).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wetzel et al. (WO 2014199198 A1, prior art of record via IDS and parent) in view of Cormier (US 20190120800 A1, prior art of record via IDS and parent) and further in view of Suzuki et al. (US 20130333452 A1).Regarding claim 5:Wetzel and Cormier teach all the limitations of claim 1, as mentioned above.Wetzel fails to explicitly teach:
wherein the waste reservoir is at ambient pressureSuzuki teaches:
wherein the waste reservoir is at ambient pressure ([0062])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the waste at ambient pressure, as taught by Suzuki, in the method of Wetzel to allow for ease in removing waste fluids. By having the waste at ambient pressure, no specialized, pressurized waste container is needed, allowing for ease in removing and handling of waste fluids. The examiner notes that it is well-known in the art to have the waste / drain at ambient pressure.

Examiner’s Comment
In the spirit of compact prosecution, the examiner notes that, in the parent application, applicant argued that one could not substitute the trap column of Cormier into the device of Wetzel / Berndt because it would result in too much fluid resistance. In response, the examiner notes that Cormier teaches that the sample is drawn into the sample loop / trap column (Cormier teaches that it may be either a sample loop or a trap column) and moved through various other components to be processed/analyzed. Thus, since Cormier is able to use a trap column in place of a sample loop, fluid resistance is not an issue.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856